Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: Claims 1-15 are drawn to a memory device comprising a first electrode; and a memory layer stack located on the first electrode and including at least one semiconducting metal oxide layer and at least one hydrogen-containing metal layer comprising at least one metal selected from platinum, iridium, osmium, and ruthenium at an atomic percentage that is at least 90 % and comprising hydrogen atoms; and a second electrode located over the memory layer stack, classified in G11C 13/0007.
Group 2: Claims 16-20 are drawn to a method of operating a semiconductor device, comprising steps of:
providing a semiconductor device including a layer stack between a first electrode and a second electrode, wherein the layer stack includes at least one semiconducting metal oxide layer and at least one hydrogen-containing metal layer over a dielectric material layer, wherein each of the at least one hydrogen-containing metal layer comprises at least one metal selected from platinum, iridium, osmium, and ruthenium at an atomic percentage that is at least 90 % and comprises hydrogen atoms;

programming the semiconductor device into a hydrogenated state or a de- hydrogenated state by applying a programming pulse across the first electrode and the second electrode or across a gate electrode located on the at least one hydrogen- containing metal layer and one of the first electrode and the second electrode, wherein the hydrogenated state is a state in which the at least one semiconducting metal oxide layer is impregnated with hydrogen atoms and wherein the de-hydrogenated state is a state in which the at least one semiconducting metal oxide layer is hydrogen-depleted; and determining a memory state of the semiconductor device by measuring electrical conductance a measurement current path between the first electrode and the second electrode under a measurement bias condition, classified in G11C 13/0069.

2.	The inventions are independent or distinct, each from the other because:
Inventions of group 1 and group 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the product of group 1 could be practiced with different operations such as an erasing method or writing/reading methods employing different voltage conditions. Additionally, the read/write steps of method of group 2 could be practiced with a different cell structure, or different materials using non-hydrogenated atoms, or employing different atomic percentages as another example, etc.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Two different search strategies are required for these two different inventions/groups, which could create extra time/efforts and examination burden for the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VIET Q NGUYEN/           Primary Examiner, Art Unit 2827                                                                                                                                                                             
.